Exhibit 10.30

 



EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and
between ArTara Therapeutics, Inc. (the “Company”), and Blaine Davis
(“Executive”) (collectively referred to as the “Parties” or individually
referred to as a “Party”) as of January 31, 2020, and shall become effective on
Executive’s commencement of employment with the Company (the “Effective Date”),
which is expected to be February 13, 2020.

Whereas, the Company and Executive desire to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.                  Duties and Scope of Employment.

(a)               Positions and Duties. As of the Effective Date, Executive will
serve as Chief Financial Officer of the Company. Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to Executive by the Company’s Chief Executive Officer. The period of
Executive’s at-will employment under the terms of this Agreement is referred to
herein as the “Employment Term.”

(b)               Obligations. During the Employment Term, Executive will
perform Executive’s duties faithfully and to the best of Executive’s ability and
will devote Executive’s full business efforts and time to the Company. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Chief Executive
Officer.

2.                  At-Will Employment. Subject to Sections 7, 8, and 9 below,
the parties agree that Executive’s employment with the Company will be “at-will”
employment and may be terminated at any time with or without cause or notice,
for any reason or no reason. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company.

3.                  Compensation.

(a)               Base Salary. During the Employment Term the Company will pay
Executive as compensation for Executive’s services a base salary at a rate of
$385,000 per year, as modified from time to time at the discretion of the Board
or a duly constituted committee of the Board (the “Base Salary”) . The Base
Salary will be paid in regular installments in accordance with the Company’s
normal payroll practices (subject to required withholding). Any increase in Base
Salary (together with the then existing Base Salary) shall serve as the “Base
Salary” for future employment under this Agreement. The first and last payment
will be adjusted, if necessary, to reflect a commencement or termination date
other than the first or last working day of a pay period.



 

 

(b)               Annual Bonus. Executive will also be eligible to earn an
annual discretionary bonus with a target amount equal to 40% of Executive’s then
current Base Salary. The amount of this bonus, if any, will be determined in the
sole discretion of the Board and based, in part, on Executive’s performance and
the performance of the Company during the calendar year. The bonus may be
greater or lesser than the Target Bonus and may be zero based upon the
achievement of agreed upon corporate and/or individual goals. The Company will
pay Executive this bonus, if any, on or about February 1st of the following
calendar year. The bonus is not earned until paid and no pro-rated amount will
be paid if Executive’s employment terminates for any reason prior to the payment
date, except as specified in Section 8.

(c)               Equity. It will be recommended to the Board that the Company
grants Executive an option to purchase 94,000 shares of the Company’s common
stock (the “Option”). It is intended that the Option shall, to the extent it so
qualifies, be an incentive stock option as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) and any regulations
promulgated thereunder and it is intended to be exempt from Section 40 9A of the
Code. Subject to the accelerated vesting provisions set forth herein, the Option
will vest as to 25% of the shares subject to the Option one year after the
Effective Date, and as to 1/48th of the shares subject to the Option monthly
thereafter, so that the Option will be fully vested and exercisable four (4)
years from the Effective Date, subject to Executive’s Continuous Service Status
(as defined in the Plan) to the Company through the relevant vesting dates. The
Option will be subject to the terms, definitions and provisions of the Proteon
Therapeutics, Inc. Amended and Restated 2014 Equity Incentive Plan or any
successor plan of the Company (the “Option Plan”) and the stock option agreement
by and between Executive and the Company (the “Option Agreement”), both of which
documents are incorporated herein by reference.

Executive will be eligible to receive awards of stock options, restricted stock
or other equity awards pursuant to any plans or arrangements the Company may
have in effect from time to time. The Board or a committee of the Board shall
determine in its discretion and guided by market benchmarks whether Executive
shall be granted any such equity awards and the terms of any such award in
accordance with the terms of any applicable plan or arrangement that may be in
effect from time to time.

4.                  Employee Benefits. During the Employment Term, Executive
will be eligible to participate in the employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company, including, without limitation, the Company’s group
medical, dental, vision, disability, life insurance, and flexible-spending
account plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

5.                  Business Expenses. During the Employment Term, the Company
will reimburse Executive for reasonable business travel, entertainment or other
business expenses incurred by Executive in the furtherance of or in connection
with the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.



 2 

 

6.                  Termination on Death or Disability.

(a)               Effectiveness. Executive’s employment will terminate
automatically upon Executive’s Death or, upon fourteen (14) days prior written
notice from the Company, in the event of Disability.

(b)               Effect of Termination. Upon any termination for death or
Disability, Executive or his or her dependents shall be entitled to: (i)
Executive’s Base Salary through the effective date of termination; (ii) the
right to continue health care benefits under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”), at the Company’s expense for a
period of six (6) months, to the extent required and available by law; (iii)
reimbursement of expenses for which Executive is entitled to be reimbursed
pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; and (iv) no other severance or benefits of any kind, unless required
by law or pursuant to any other written Company plans or policies, as then in
effect.

7.                  Involuntary Termination for Cause; Resignation Without Good
Reason.

(a)               Effectiveness. Notwithstanding any other provision of this
Agreement, the Company may terminate Executive’s employment at any time for
Cause or Executive may resign from Executive’s employment with the Company at
any time without Good Reason. Termination for Cause, or Executive’s resignation
without Good Reason, shall be effective on the date either Party gives notice to
the other Party of such termination in accordance with this Agreement unless
otherwise agreed by the Parties. In the event that the Company accelerates the
effective date of a resignation, such acceleration shall not be construed as a
termination of Executives employment by the Company or deemed Good Reason for
such resignation.

(b)               Effect of Termination. ln the case of the Company’s
termination of Executive’s employment for Cause, or Executive’s resignation
without Good Reason, Executive shall be entitled to receive: (i) Base Salary
through the effective date of the termination or resignation, as applicable;
(ii) reimbursement of all business expenses for which Executive is entitled to
be reimbursed pursuant to Section 5 above, but for which Executive has not yet
been reimbursed; (iii ) the right to continue health care benefits under COBRA,
at Executive’s cost, to the extent required and available by law; and (iv) no
other severance or benefits of any kind. unless required by law or pursuant to
any other written Company plans or policies, as then in effect.

8.                  Involuntary Termination Without Cause; Resignation for Good
Reason.

(a)               Effect of Termination. The Company shall be entitled to
terminate Executive with or without Cause at any time, subject to the following:

(i)                 If Executive is terminated by the Company involuntarily
without Cause (excluding any termination due to death or Disability) for
Executive resigns for Good Reason, then, subject to the limitations of Sections
8(b) and 25 below, Executive shall be entitled to receive: (A) Executive’s Base
Salary through the effective date of the termination or resignation; (B) a lump
sum severance pay equal to twelve (12) months of Executive’s Base Salary; (C) a
lump sum payment equal to twelve (12) months of Executive’s bonus at target; (D)
reimbursement of all business expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; (E) reimbursement of any premium costs paid by Executive for the
same level of coverage Executive had during employment for twelve (12) months;
(F) pro-rata vesting of any outstanding equity awards to the extent that
Executive is not employed through the one-year anniversary of the applicable
grant date of such outstanding equity awards; (G) any unused and accrued
vacation and (H) no other severance or benefits of any kind, unless required by
law or pursuant to any written Company plans or policies, as then in effect.



 3 

 

(b)               Conditions Precedent. Any severance payments contemplated by
Section 8(a) above are conditional on Executive: (i) continuing to comply with
the terms of this Agreement and the Confidential Information Agreement; and (ii)
signing and not revoking a separation agreement and release of known and unknown
claims in the form provided by the Company (including a mutual nondisparagement
and no cooperation provisions) (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date or such earlier date required by the release (such deadline,
the “Release Deadline”). If the Release does not become effective by the Release
Deadline, Executive will forfeit any rights to severance or benefits under this
Section 8 or elsewhere in this Agreement. Any severance payments or other
benefits under this Agreement that would be considered Deferred Compensation
Separation Benefits (as defined in Section 25) will be paid on, or, in the case
of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 25(b). Except as required by Section 25(b), any installment payments
that would have been made to Employee during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement, unless subject to the 6-month payment delay
described herein. Any severance payments under this Agreement that would not be
considered Deferred Compensation Separation Benefits will be paid on, or, in the
case of installments, will not commence until, the first payroll date that
occurs on or after the date the Release becomes effective and any installment
payments that would have been made to Executive during the period prior to the
date the Release becomes effective following Executive’s separation from service
but for the preceding sentence will be paid to Executive on the first payroll
date that occurs on or after the date the Release becomes effective.
Notwithstanding the foregoing, this Section 8(b) shall not limit Executive’s
ability to obtain expense reimbursements under Section 5 or any other
compensation or benefits otherwise required by law or in accordance with written
Company plans or policies, as then in effect.

9.                  Definitions.

(a)               Cause. For purposes of this Agreement, “Cause” shall mean: (i)
Executive’s willful and continued failure to substantially perform the material
duties and obligations under this Agreement(for reasons other than death or
Disability), which failure, if curable within the discretion of the Company, is
not cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (ii)
Executive’s failure or refusal to comply with the policies, standards and
regulations established by the Company from time to time which results in a
material loss, damage or injury directly to the Company, and if curable in the
discretion of the Company, is not cured to the reasonable satisfaction of the
Company within thirty (30) days after receipt of written notice of such failure
from the Company; (iii) any act of personal dishonesty, fraud, embezzlement,
misrepresentation, or other unlawful act committed by Executive that benefits
Executive at the expense of the Company; (iv) the Executive’s violation of a
federal or state law or regulation applicable to the Company’s business; (v) the
Executive’s violation of, or a plea of nolo contendre or guilty to, a felony
under the laws of the United States or any state; or (vi) the Executive’s
material breach of the terms of this Agreement or the Confidential Information
Agreement (defined below).



 4 

 

(b)               Change in Control. For purposes of this Agreement, “Change in
Control” shall have the meaning attributed to such term in the Option Plan, but
shall not include the merger transaction pursuant to that certain Agreement and
Plan of Merger and Reorganization, dated September 23, 2019, by and among the
Company, ArTara Subsidiary, Inc. (formerly ArTara Therapeutics, Inc.) and REM 1
Acquisition, Inc.

(c)               Disability. For purposes of this Agreement, “Disability” means
that Executive, at the time notice is given, has been unable to substantially
perform Executive’s duties under this Agreement for not less than one-hundred
and twenty (120) work days within a twelve (12) consecutive month period as a
result of Executive’s incapacity due to a physical or mental condition and, if
reasonable accommodation is required by law, after any reasonable accommodation.

(d)               Good Reason. For purposes of this Agreement “Good Reason”
means Executive’s written notice of Executive’s intent to resign for Good Reason
with a reasonable description of the grounds therefor within 10 days after the
occurrence of one or more of the following without Executive’s consent, and
subsequent resignation within 30 days following the expiration of any Company
cure period (discussed below): (i) a material diminution of Executive’s duties,
position or responsibilities; (ii) a material diminution in Executive’s Base
Salary (other than a reduction of not more than 10% that is applicable to
similarly situated executives of the Company); (iii) any other action or
inaction that a material breach of this Agreement by the Company; or (iv) a
material change in the geographic location of Executive’s primary work facility
or location; provided, that a relocation of less than 50 miles from Executive’s
then present location will not be considered a material change in geographic
location. Executive will not resign for Good Reason without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within 30 days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than 30 days following
the date of such notice if such act or omission is capable of cure.

10.              Acceleration of Options; Change in Control. If within twelve
(12) months following a Change in Control (as defined above) the Company or the
successor corporation terminates Executive’s employment with the Company or
successor corporation for other than Cause, death or Disability, then Executive
shall be entitled to acceleration of 100% of Executive’s then-unvested and
outstanding equity awards.

11.              Company Matters.

(a)               Proprietary Information and Inventions. In connection with
Executive’s employment with the Company, Executive will receive and have access
to Company confidential information and trade secrets. Accordingly, enclosed
with this Agreement is an Employee Confidential Information and Inventions
Assignment Agreement (the “Confidential Information Agreement”) which contains
restrictive covenants and prohibits unauthorized use or disclosure of the
Company’s confidential information and trade secrets, among other obligations.
Executive agrees to review the Confidential Information Agreement and only sign
it after careful consideration.



 5 

 

(b)               Resignation on Termination. On termination of Executive’s
employment, regardless of the reason for such termination, Executive shall
immediately (and with contemporaneous effect) resign any directorships, offices
or other positions that Executive may hold in the Company or any affiliate,
unless otherwise agreed in writing by the Parties.

(c)               Notification of New Employer. In the event that Executive
leaves the employ of the Company, Executive grants consent to notification by
the Company to Executive’s new employer about Executive’s rights and obligations
under this Agreement and the Confidential Information Agreement.

12.              Arbitration. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Confidential Information Agreement, or Executive’s employment, or the
termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment -arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request. A hard copy of the rules will be provided to Executive
upon request. By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. In addition, all claims, disputes, or causes
of action under this Section, whether by Executive or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the· claims of any other person or entity. The
Arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding. To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration. The Company acknowledges that Executive will have
the right to be represented by legal counsel at any arbitration proceeding.
Questions of whether a claim is subject to arbitration under this Agreement)
shall be decided by the arbitrator. Likewise, procedural questions which grow
out of the dispute and bear on the final disposition are also matters for the
arbitrator. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by Jaw; (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award; and (c) be authorized to award any or all remedies that Executive or
the Company would be entitled to seek in a court of law. Executive and the
Company shall equally share all JAMS’ arbitration fees. The successful party (as
described in the Confidential Information Agreement, shall be entitled to
reimbursement of legal fees and expenses. Nothing in this Agreement is intended
to prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction. To the extent applicable law prohibits mandatory arbitration of
sexual harassment claims, in the event Executive intend to bring multiple
claims, including a sexual harassment claim, the sexual harassment may be
publicly filed with a court, while any other claims will remain subject to
mandatory arbitration.



 6 

 

13.              Assignment. This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company will be deemed substituted for the Company under the terms of
this Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

14.              Notices. All notices, requests, demands and other
communications called for under this Agreement shall be in writing and shall be
delivered via e-mail, personally by hand or by courier, mailed by United States
first-class mail, postage prepaid, or sent by facsimile directed to the Party to
be notified at the address or facsimile number indicated for such Party on the
signature page to this Agreement, or at such other address or facsimile number
as such Party may designate by ten (10) days’ advance written notice to the
other Parties hereto. All such notices and other communications shall be deemed
given upon personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer or e-mail. Notices sent via e-mail under this
Section shall be sent to either the e-mail address in this Agreement, or for
e-mails sent by the Company to Executive, to the last e-mail address on file
with the Company.

15.              Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

16.              Integration. This Agreement, together with the Option Plan,
Option Agreement, and the Confidential Information Agreement represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral. No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto.

17.              Tax Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.



 7 

 

18.              Waiver. No Party shall be deemed to have waived any right,
power or privilege under this Agreement or any provisions hereof unless such
waiver shall have been duly executed in writing and acknowledged by the Party to
be charged with such waiver. The failure of any Party at any time to insist on
performance of any of the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof. No waiver of any breach of this
Agreement shall be held to be a waiver of any other subsequent breach

19.              Governing Law. This Agreement will be governed by the laws of
the State of New York (with the exception of its conflict of laws provisions).

20.              Acknowledgment. Executive acknowledges that Executive has had
the opportunity to discuss this matter with and obtain advice from Executive’s
legal counsel, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement. and is knowingly and
voluntarily entering into this Agreement.

21.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.

22.              Effect of Headings. The section and subsection headings
contained herein are for convenience only and shall not affect the construction
hereof.

23.              Construction of Agreement. This Agreement has been negotiated
by the respective Parties, and the language shall not be construed for or
against either Party.

24.              Parachute Payments. If any payment or benefit Executive would
receive from the Company or otherwise in connection with a Change in Control or
other similar transaction (a “280G Payment”) would (i ) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence. be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 2800 Payment (a “Payment”) shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”). Notwithstanding the foregoing, if the Reduction
Method or the Pro Rata Reduction Method would result in any portion of the
Payment being subject to taxes pursuant to Section 409A of the Code that would
not otherwise be subject to taxes pursuant to Section 409A of the Code, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of tax.es pursuant to Section 409A of
the Code as follows: (A) as a first priority, the modification shall preserve to
the greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A of the Code shall be reduced (or eliminated)
before Payments that are not deferred compensation within the meaning of Section
409A of the Code.



 8 

 

(a)               Unless Executive and the Company agree on an alternative
accounting firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control transaction triggering the Payment shall perform the foregoing
calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Executive and the Company within 15 calendar days after the
date on which Executive’s right to a 280G Payment becomes reasonably likely to
occur (if requested at that time by Executive or the Company) or such other time
as requested by Executive or the Company.

(b)               lf Executive receive a Payment for which the Reduced Amount
was determined pursuant to clause (x) of the first paragraph of this Section and
the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, Executive shall promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of the first paragraph of this Section so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section, Executive shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

25.              Section 409A.

(a)               Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) will be paid or
otherwise provided until Executive has a “separation from service” within the
meaning of Section 409A.

(b)               Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section l.409A-2(b)(2) of the Treasury Regulations.



 9 

 

(c)               Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
l.409A-l(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (a) above.

(d)               Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A- l (b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit will not constitute Deferred Compensation Separation
Benefits for purposes of clause (a) above. For purposes of this Agreement,
“Section 409A Limit” will mean the lesser of two (2) times: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s taxable year preceding Executive’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
Section l .409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 40l(a)(17) of the Code for
the year in which Executive’s employment is terminated.

(e)               The foregoing provisions are intended to comply with or be
exempt from the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

[Remainder of page is intentionally blank; Signature page follows]

 

 



 10 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
day and year first above written.

“COMPANY”

ArTara Therapeutics, Inc.

By: /s/ Jesse Shefferman

Address:

1 Little West 12th Street

New York, NY 10014

Attn: Jesse Shefferman, CEO

Fax Number:___________

Email: jesse.shefferman@artaratx.com

“EXECUTIVE”

Blaine Davis

/s/ Blaine Davis
Executive Name

Address:

44 Carter Rd

Princeton, NJ 08540

Attn:_________

Fax Number:________

Email:blaine-davis@hotmail.com



Enclosures

Duplicate Executive Employment Agreement

Employee Confidential Information and Inventions Assignment Agreement

New York Wage Notice Form (LS 59)

New York City Pregnancy Notice

New York City Earned Safe and Sick Time Act- Notice of Rights

New York City Notice Regarding Sexual Harassment

 



ARTARA THERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

SIGNATURE PAGE

 

11



